Citation Nr: 0933289	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
myoclonic epilepsy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from June 1975 to 
March 1976 and October 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to an increased rating 
in excess of 20 percent for myoclonic epilepsy.  The claims 
file subsequently was transferred to the RO in San Diego, 
California.  The Veteran was scheduled for a Board hearing in 
January 2009, but the Veteran did not appear or indicate any 
desire to reschedule the hearing.
 
The record shows the Veteran was sentenced to jail in 
February 2004 with a four-year sentence in Salinas Valley 
State Prison in Soledad, California.  A January 2007 report 
of contact between the RO and the Veteran's Parole Officer 
notes that the Veteran was still considered "at large" and 
the warrant was still open.  The RO noted in a January 2009 
report of contact that the felony warrant issue was raised by 
the Veterans Law Judge who was scheduled to conduct the 
hearing.  The RO personnel noted that the Veteran would need 
to show proof that the warrant was clear before his benefits 
could be resumed.  This matter is referred to the RO.

With respect to the TDIU claim noted on the cover, even 
though this issue was not adjudicated by the RO, a TDIU claim 
is considered part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The Veteran submitted a statement that he 
is unemployable due to his service-connected seizure disorder 
as part of his notice of disagreement with the rating on 
appeal.  A December 2003 VA examiner also noted that the 
Veteran was unemployable.  Even though he has not appealed 
the TDIU issue, the Court held in Rice that when the issue is 
raised by the evidence of record, the Board must adjudicate 
the issue as part of the claim for an increased rating.  As 
such, the issue is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's myoclonic epilepsy is manifested by no more 
than 16 minor seizures per month.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
myoclonic epilepsy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.124a, Diagnostic Code 8911 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2003.  The RO provided the appellant 
with additional notice in October 2005 and December 2007, and 
with notice of all the criteria for substantiating an 
increased rating claim for the seizure disorder in September 
2008, subsequent to the initial adjudication.  While the 
notice letters dated from 2005 to 2008 were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an October 2008 
supplemental statement of the case, following the provision 
of notice.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disability on appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for a seizure disorder in 
March 1981, assigning a 10 percent evaluation.  The RO 
assigned an increased rating of 20 percent, effective April 
26, 2002, in an October 2002 rating decision.  The Veteran 
filed his present increased rating claim in September 2003.  
He contends that his disability has worsened so that it is 
not accurately represented by a 20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's myoclonic epilepsy is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  Under this diagnostic code, 
a 20 percent rating is assigned when there is at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  A 40 percent rating is 
assigned when there is at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent rating is warranted when 
the disability averages at least 1 major seizure in 4 months 
over the last year, or 9 to 10 minor seizures per week.  An 
80 percent rating is assigned when the disability averages at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  Finally, a 100 percent rating 
is warranted when the disability averages at least 1 major 
seizure per month over the last year. 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

Note (1):  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  

Note (2):  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type). 38 C.F.R. § 4.124a, Notes 
(1) and (2).  

Under the General Rating Formula for seizures, Note (2) 
advises that in the presence of both major and minor 
seizures, the predominant type is to be rated.  Note (3) 
further indicates that no distinction should be made between 
diurnal and nocturnal seizures.

A December 2003 VA examination report shows that in the last 
two years, the Veteran averaged about 60 to 80 seizure 
attacks in total.  The attacks averaged about 8 to 10 times 
each month.  The symptoms were constant and occurred two 
times per week lasting about three to five seconds.  The 
functional impairment was loss of motor control; and the 
Veteran also had limited activity.  Neurological examination 
showed normal upper and lower extremity sensory function.  
Motor strength and power also was normal in the bilateral 
upper and lower extremities.  There was no change in 
diagnosis.  The Veteran suffered from seizures, which were 
minor seizures.

An August 2005 VA emergency room record shows the Veteran 
requested a refill of his Clonazepam indicating that he ran 
out a week ago.  He stated that he has had a few mild 
seizures, like a jerking.  The last episode was two days ago.  
He had no loss of consciousness or incontinence, and they 
lasted a few seconds.  On neurological evaluation, the 
cranial nerves II - XII were grossly intact.  Motor 
examination was 5 out of 5 in the upper and lower 
extremities.  Sensation was intact and bilaterally 
symmetrical.  The assessment was seizure disorder and history 
of non-compliance with medications.  A November 2005 VA 
outpatient treatment record notes the Veteran was still 
having two to three seizures per week.  

In January 2006, a VA medical record shows the Veteran 
continued to take Klonopin 3 mg at bedtime and on this 
medication he had events once or twice a week.  He got a 
funny feeling in the back of his head, followed by a jerking, 
without loss of awareness or loss of consciousness.  He had 
not had any grand mal seizures; nor had he developed any new 
medical problems.  A follow-up examination in August 2006 
notes that the Veteran had an episode of jerking, which was 
brief in the morning.  He had no loss of consciousness or 
falling.  The examiner discussed the possibility that his 
previous problems with breakthrough jerks were related to 
noncompliance with medication, as was the case that day.  

A July 2007 VA emergency room record shows the Veteran 
presented with a need for a refill of Klonopin.  He stated 
that he had run out of the medication and had not been taking 
it for the past three days.  Neurological examination with 
respect to mental health and speech was considered normal.  
There also was no fall risk identified.  The Veteran reported 
that he had a seizure every month and the last seizure was 
three weeks ago.  He had no loss of bowel or bladder control.

A later July 2007 VA primary care note shows the Veteran had 
a Janz myoclonic seizure disorder since age 23.  The Veteran 
admitted that medication compliance was the issue.  He 
described a light feeling on the head, shoulders tense, 
jerking, and dropping objects.  He never fell down or had 
loss of consciousness.  He had no seizures if he was taking 
his medication.  

A September 2007 VA neurology clinic follow-up record notes 
the examiner agreed with the diagnosis of Janz syndrome and 
the Veteran was advised to continue Klonopin.  The symptoms 
included shoulder stiffening, electric shock in the back and 
shoulders, and knees buckling.

In December 2007, a VA examination report shows the Veteran 
had been on multiple medications with little to no control of 
his seizures.  He was currently on Klonopin with some 
reduction in the number of episodes of his seizures.  He 
described his seizures as full-body twitching without loss of 
urine, fecal incontinence, or tongue-biting in his post-ictal 
state.  His last seizure was on December 16, 2007.  The 
Veteran reported being diagnosed with myoclonic epilepsy.  
The typical episode was noted above and the attacked occurred 
by itself and was alleviated by the medication, Klonopin.  
Over the last two years, he had 150 attacks in total, 
averaging 16 each month.  He kept no attack diary.  The 
epilepsy/narcolepsy condition did not cause pain.  Currently 
he was receiving Klonopin daily but the response had been 
minimal; the condition was the same.  There had been no side 
effects.  On neurological evaluation of the upper and lower 
extremities, motor function and sensory function was within 
normal limits.  The diagnosis of myoclonic epilepsy was 
modified to include difficulty achieving control despite 
medications.  The reason for the modification was that the 
subjectively myoclonic jerking of the body occurred 
frequently.  Objectively, the Veteran currently had a normal 
physical examination.  The Veteran's seizure disorder was 
considered a minor seizure disorder.

The medical evidence shows that the Veteran experiences minor 
seizures and not major seizures.  He does not have any loss 
of consciousness and the seizures consist of brief 
interruptions with some loss of motor control and jerking 
movement of the body.  The medical evidence also shows that 
the Veteran has issues with medication compliance and that 
this is the reason for his seizures.  The December 2007 VA 
examination report noted that the Veteran reported that his 
seizures were not helped with medication, even though this is 
inconsistent with previous reports, wherein it was noted that 
the actual problem was the Veteran's noncompliance with 
medication.  It was noted in July 2007 that the Veteran had 
no seizures if he was taking medication.  The Veteran 
reported that he had as many as 16 seizures per month in 
December 2007, which would be approximately four seizures per 
week.  On previous examinations, however, he at most stated 
that he had two to three seizures per month and sometimes as 
few as once a month.  All of his objective neurological 
evaluations were normal.  The seizures were based on the 
Veteran's reports and he did not keep a seizure diary.  The 
medical evidence shows that the Veteran does not have 
seizures when he complies with his medication.  Nonetheless, 
even assuming the Veteran has 16 seizures per month with 
medication, this still does not average out to 5 to 8 minor 
seizures per week.  Thus, the Veteran's subjective complaints 
do not meet the criteria for the next higher 40 percent 
rating.

The level of impairment associated with the Veteran's seizure 
disorder has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 20 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id. 

The Veteran reported in August 2004 that his seizures 
prevented him from obtaining gainful employment.  A December 
2003 VA examiner also noted that the Veteran was unemployable 
at that time.  In spite of these assertions, the record does 
not show marked interference with employment due to the 
seizure disorder.  The Veteran has been working throughout 
the appeals process and has at other times sought further 
education.  In February 2004, it was noted that the Veteran 
was not eligible for vocational rehabilitation benefits 
because there was an outstanding warrant for his arrest.  An 
August 2005 VA medical record notes that the Veteran had been 
working in the Yukon Territory for one year as a mechanic.  A 
November 2005 VA medical record shows the Veteran spent the 
last one and half years working at a logging camp in the 
Yukon.  In January 2006, the Veteran reported that he was 
taking classes to complete his associate's degree.  The 
Veteran listed his status as unemployed and student on VA 
medical records dated in July 2007.  These records do not 
show that the Veteran's seizure disorder has been interfering 
with his employment but rather that the Veteran has been 
working or attending classes as a student.  Furthermore, as 
discussed above, in spite of the Veteran's assertions to the 
contrary in December 2007, his previous statements and 
medical findings show that the Veteran does not have any 
seizures if he complies with his medication.

The record also does not show any frequent periods of 
hospitalization due to the seizure disorder.  The Veteran has 
presented at the emergency room of VA hospitals but this has 
been for refills for his prescriptions.

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the increased 
rating claim for myoclonic epilepsy; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

 



ORDER

Entitlement to an evaluation in excess of 20 percent for 
myoclonic epilepsy is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Veteran stated in 
August 2004 that he was prevented from obtaining gainful 
employment as a result of his seizure disorder.  A December 
2003 VA examiner also noted that the Veteran's functional 
impairment included loss of motor control and that the 
Veteran was unemployable at the present time.  

Even though the RO has not decided the TDIU issue, the Court 
held in Rice that when the issue is raised by the evidence of 
record, the Board must adjudicate the issue as part of the 
claim for an increased rating.  As such, the issue is 
properly before the Board.

The Veteran does not meet the schedular requirements for a 
TDIU, as he only has two disabilities that are service-
connected, one of which is rated as 20 percent disabling and 
the other is noncompensable (0 percent disabling).  See 
38 C.F.R. § 4.16(a).  However, an extraschedular 
consideration for a TDIU under 38 C.F.R. § 4.16(b) is still 
an option.  The RO should obtain the Veteran's employment 
history and educational and vocational attainment from the 
Veteran.  Then the RO should obtain an opinion from a VA 
examiner regarding whether the Veteran is prevented from 
obtaining gainful employment as a result of his myoclonic 
epilepsy based on the evidence of record.  After conducting 
this development, the RO should decide whether the Veteran's 
case warrants referral to the Director of Compensation and 
Pension for consideration of an extraschedular evaluation for 
his myoclonic epilepsy condition.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit his 
employment history and educational and 
vocational attainment.  

2.  After #1, schedule the Veteran for a 
VA neurological examination to determine 
whether the Veteran is prevented from 
obtaining gainful employment as result of 
his myoclonic epilepsy.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale for all opinions must be 
provided.

3.  Based on the Veteran's response and 
the above examination findings, decide 
whether the Veteran's case warrants 
referral to the Director of Compensation 
and Pension for consideration of an 
extraschedular evaluation for his 
myoclonic epilepsy condition.

4.  Thereafter, any additional development 
deemed necessary should be obtained.  If a 
TDIU is not granted, issue the Veteran and 
his representative a supplemental 
statement of the case and allow a 
reasonable time for a response before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


